ORDER
On June 4, 2008, defendant-appellant James Smith (“Smith”) filed a notice of direct appeal after pleading guilty to two counts of violating 21 U.S.C. § 848, use of a telephone to commit a controlled substance offense, and being sentenced to a total of 96 months in the custody of the Bureau of Prisons.
On February 26, 2009, his appointed counsel moved to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that despite thoroughly scrutinizing the record, he was unable to discern a non-frivolous issue to pursue. On February 27, 2009, we informed Smith that he had thirty days to present any argument to demonstrate that his conviction and/or sentence was invalid. Smith presented no such argument.
We have reviewed the brief presented by counsel and agree that there is no non-frivolous issue. According, we affirm Smith’s conviction and sentence, and grant the motion to withdraw.